 PROB 12C                                                                               Report Date: October 1, 2019
(6/16)

                                       United States District Court                                    FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                              Oct 01, 2019
                                        Eastern District of Washington                            SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Eric Lynn Heartburg                       Case Number: 0980 2:04CR00061-WFN-1
 Address of Offender:                               Spokane, Washington 99217
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: June 14, 2004
 Original Offense:          Armed Bank Robbery, 18 U.S.C. § 2113(a) and (d); Use of a Firearm During a Crime
                            of Violence, 18 U.S.C. § 924(c)
 Original Sentence:         Prison - 120 months              Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence:       Prison - 20 days
 (August 13, 2018)          TSR - 34 months
 Asst. U.S. Attorney:       Stephanie A. Van Marter          Date Supervision Commenced: August 27, 2018
 Defense Attorney:          J. Houston Goddard               Date Supervision Expires: June 26, 2021


                                          PETITIONING THE COURT

To issue a warrant and incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 09/18/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Special Condition # 9: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Heartburg is alleged to have violated his conditions of
                        supervised release by using methamphetamine on or about September 26, 2019.

                        On August 27, 2018, Mr. Heartburg signed his conditions of supervision relative to case
                        number 2:04CR00061-WFN-1, acknowledging an understanding of his conditions of
                        supervision, to include special condition 9.

                        On September 30, 2019, Mr. Heartburg reported as directed and a random urinalysis was
                        requested. Mr. Heartburg admitted to his continued use of methamphetamine and informed
Prob12C
Re: Heartburg, Eric Lynn
October 1, 2019
Page 2


                      the undersigned officer he used methamphetamine on September 26, 2019. He signed a drug
                      use admission form.

The U.S. Probation Office respectfully recommends the Court to issue a warrant and incorporate the violation(s)
contained in this petition in future proceedings with the violation(s) previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     10/01/2019
                                                                           s/Corey M. McCain
                                                                           Corey M. McCain
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                            10/1/2019
                                                                           Date
